EXHIBIT 10.1

 

DIODES INCORPORATED

2013 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

Diodes Incorporated, a Delaware corporation, (the “Company”), hereby commits to
award Stock Units to the Participant named below.  The terms and conditions of
the Award are set forth in this cover sheet and in the attached Stock Unit
Agreement (together, this “Agreement”) and in the Diodes Incorporated 2013
Equity Incentive Plan as it may be amended from time to time (the “Plan”).  
This Agreement is the Stock Unit Agreement referenced in Section 2.1(ii) of the
employment agreement by and between Participant and the Company, dated July 10,
2015, (the “Employment Agreement”).  For purposes of this Agreement, a
“Qualifying Termination” occurs on the date of termination of Participant’s
employment with the Company due to either (i) a termination by Participant for
“good reason” (as defined in the Employment Agreement), (ii) a termination by
the Company without “cause” (as defined in the Employment Agreement), (iii)
Participant’s death, or (iv) Participant’s Disability.  This Award is intended
to constitute qualifying performance-based compensation under Code Section
162(m) and will be interpreted and administered in accordance with such
intention.

Date of Award:   July 21, 2015

Name of Participant (“Participant”, “you”, or “your”):   Keh-Shew Lu

Number of Stock Units Potentially to be Awarded: 700,000

Expiration Date: June 1, 2025

Scheduled Dates of Grants: Subject to Participant’s continued Service through
each applicable Date of Grant, the following number of Stock Units shall be
granted to Participant.  Except as set forth below, all Stock Units shall be
unvested at the time of grant.  A Stock Unit is only considered to be
outstanding after its actual Date of Grant.  All numbers of Stock Units
reflected in this Agreement shall be subject to adjustment by the Company as
specified in Section 13.

Scheduled Date of Grant

 

Number of Stock Units

 

July 21, 2015

 

 

150,000

 

July 1, 2016

 

 

250,000

 

July 1, 2017

 

 

250,000

 

July 1, 2018

 

 

50,000

 

Vesting Terms:

As of the Date of Award, none of the Stock Units subject to this Agreement are
“Vested Stock Units”.  Participant will receive a benefit with respect to this
Award only to the extent that a Stock Unit becomes a “Vested Stock Unit”. For
any Stock Unit to become a “Vested Stock Unit”, two separate vesting conditions
must each be satisfied.

Accordingly, in order for a Stock Unit to become a Vested Stock Unit, one
vesting condition is that such Stock Unit becomes “Service-Based Vested” (as
described below) and the other vesting condition is that it becomes
“Performance-Based Vested” (as described below).  For avoidance of doubt,
Participant will have no rights with respect to compensation under this Award to
the extent that Stock Units are not Performance-Based Vested (regardless of the
extent to which Stock Units are Service-Based Vested). All outstanding Stock
Units that are not Vested Stock Units as of the Expiration Date shall be then
forfeited without consideration.  

Service-Based Vested Requirement: The Service-Based Vested requirements will be
satisfied in installments as to this Award as follows: As long as Participant
renders continuous Service, the number of then outstanding Stock Units which are
not Service-Based Vested will become incrementally Service-Based Vested on an
annual basis in the amounts (and on the dates) shown in the table below.



 

--------------------------------------------------------------------------------

 

Date

 

Incremental Number of Stock Units Granted

 

 

Incremental Number of Service-Based Units

 

July 21, 2015

 

 

150,000

 

 

 

 

 

July 1, 2016

 

 

250,000

 

 

 

100,000

 

July 1, 2017

 

 

250,000

 

 

 

100,000

 

July 1, 2018

 

 

50,000

 

 

 

100,000

 

July 1, 2019

 

 

 

 

 

 

100,000

 

July 1, 2020

 

 

 

 

 

 

100,000

 

July 1, 2021

 

 

 

 

 

 

100,000

 

July 1, 2022

 

 

 

 

 

 

100,000

 

Totals

 

 

700,000

 

 

 

700,000

 

Except as otherwise provided under a Qualifying Termination or Change of
Control, no Stock Units (which are not Service-Based Vested) can become
Service-Based Vested before the above scheduled dates for Service-Based
Vesting.  Additionally, except as otherwise provided under a Qualifying
Termination, no Stock Units (which are not Service-Based Vested) can become
Service-Based Vested after Participant’s Service has terminated and any Stock
Units that are not Service-Based Vested shall be forfeited without consideration
on the Participant’s Termination Date.  In all cases, the resulting aggregate
number of Service-Based Vested Stock Units will be rounded down to the nearest
whole number.  

Performance-Based Vested Requirement: Provided that the Participant is still
then rendering continuous Service, the Performance-Based Vested requirements
will be deemed satisfied (if ever) for all outstanding Stock Units as of the
third business day after the date that the Company files with the SEC an Annual
Report on Form 10-K (or Form 10-K/A)  or a Quarterly Report on Form 10-Q (or
Form 10-Q/A) which contains financial statements stating that the Company’s
aggregate gross profit (as determined in accordance with GAAP) for the four most
recently completed fiscal quarters equals or exceeds the “Goal Gross Profit”
(the date of such satisfaction is the “Performance Goal Attainment”).  If before
the occurrence of any Performance Goal Attainment, either the Participant
experiences a Qualifying Termination or there is a Change of Control, then Stock
Units can become Performance-Based Vested based on the Pro-Rata Performance
Percentage as set forth below.  In all cases, the resulting aggregate number of
Performance-Based Vested Stock Units will be rounded down to the nearest whole
number.  Any grants of Stock Units under this Agreement that are issued after
Performance Goal Attainment shall be granted as Performance-Based Vested Stock
Units.  As of the Date of the Award, the Goal Gross Profit is $600 million.

For purposes of this Agreement, “Change of Control” shall have the same
definition provided to “Change in Control” in the Plan except that in subclause
(i) of such Change in Control definition, twenty-five percent (25%) shall be
replaced by fifty percent (50%).

For purposes of this Agreement, “Pro-Rata Performance Percentage” means, as of
any point in time, a percentage (not to exceed 100% and not to be less than 0%)
that is equal to the quotient of (i) the Company’s aggregate gross profit for
the most recently completed Company fiscal quarters (the “Four Quarter Gross
Profit”) minus the Base Gross Profit, divided by (ii) the Increase Gross
Profit.  As of the Date of the Award, the Base Gross Profit is $278 million and
the Increase Gross Profit is $322 million.

As permitted by the Plan, the Goal Gross Profit, Four Quarter Gross Profit,
Increase Gross Profit and Base Gross Profit figures will be proportionately
adjusted by the Committee in the event that after the Date of Award and before
the Expiration Date the Company effects in any 12 month period any divestiture
(or series of divestitures) of operating assets transaction(s) in which the
disposed of assets in the aggregate directly generated more than twenty percent
of the Company’s gross profit for the four most recently completed fiscal
quarters preceding the initial divestiture.  However, the Goal Gross Profit,
Four Quarter Gross Profit, Increase Gross Profit and Base Gross Profit figures
will not be adjusted in the event of Company acquisitions of third party
companies, businesses or assets.  

Qualifying Termination:  Upon a Qualifying Termination that occurs before
Performance Goal Attainment, the number of then outstanding Stock Units shall be
multiplied by the Pro-Rata Performance Percentage to determine how many (if any)
Stock Units become Performance-Based Vested.  Upon a Qualifying Termination that
occurs (i) on or after Performance Goal Attainment and (ii) before a scheduled
date of grant for Stock Units that were supposed to be granted in the Fiscal
Year in which Participant’s Termination Date occurs, then such number of
ungranted Stock Units shall be deemed granted as Vested Stock Units as of
Participant’s Termination Date.  No further Stock Units shall be granted after a
Qualifying Termination.  All outstanding Stock Units shall be Service-Based
Vested upon a Qualifying Termination.

Change of Control:  Upon a Change of Control that occurs before Performance Goal
Attainment, the number of then outstanding Stock Units shall be multiplied by
the Pro-Rata Performance Percentage to determine how many (if any) Stock Units
become Performance-Based Vested.  Upon a Change of Control that occurs (i) on or
after Performance Goal Attainment and (ii) before a

 

--------------------------------------------------------------------------------

 

scheduled date of grant for Stock Units that were supposed to be granted in the
Fiscal Year in which Participant’s Termination Date occurs, then such number of
ungranted Stock Units shall be deemed granted as Vested Stock Units as of
immediately before the Change of Control.  No further Stock Units shall be
granted after a Change of Control.  All outstanding Stock Units shall be
Service-Based Vested upon a Change of Control.

Upon termination of your Service at any time (whether before or after
Performance Goal Attainment) due to either your resignation without good reason
or termination by the Company for cause (as such terms are defined in the
Employment Agreement), then no further grants of Stock Units shall be issued
under this Agreement and all then outstanding Stock Units subject to this
Agreement shall be forfeited to the Company without consideration as of your
Termination Date.  

Vesting of Stock Units shall be provided only as expressly enumerated above and
otherwise no partial vesting credit will be provided no matter when your
Termination Date occurs.  

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan.  You are also acknowledging receipt
of this Agreement and a copy of the Plan and the Plan’s prospectus. Any
inconsistency between this Agreement and the Plan shall be resolved by reference
to the Plan.

 

Participant:

 

/S/ Keh-Shew Lu

 

 

(Signature)

 

 

 

Company:

 

/S/ Richard D. White

 

 

(Signature)

 

 

 

Title:

 

 

Chief Financial Officer

 

 

Attachment




 

--------------------------------------------------------------------------------

 

DIODES INCORPORATED
2013 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

1.

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference.  You and
the Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this
Agreement.  Unless otherwise defined in this Agreement, certain capitalized
terms used in this Agreement are defined in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Stock Units.  Any prior agreements,
commitments or negotiations concerning this Award are superseded.

2.

Award of Stock Units

Subject to the terms of this Agreement, the Company commits to award you the
number of Stock Units shown on the cover sheet of this Agreement.  The Award is
subject to the terms and conditions of this Agreement and the Plan.  The Company
will not issue any Shares if the issuance of such Shares at that time would
violate any law or regulation.

3.

Vesting and Settlement

This Award will vest according to the Vesting Terms described in the cover sheet
of this Agreement.  To the extent a Stock Unit becomes a Vested Stock Unit and
subject to your satisfaction of any tax withholding obligations as discussed
below, each Vested Stock Unit will entitle you to receive one Share which will
be distributed to you on the applicable vesting date as set forth in this
Agreement.  Issuance of such Shares shall be in complete satisfaction of such
Vested Stock Units.  Such settled Stock Units shall be immediately cancelled and
no longer outstanding and you shall have no further rights or entitlements
related to those settled Stock Units.

 

4.

Transfer of Award

You cannot gift, transfer, assign, alienate, pledge, hypothecate, attach, sell,
or encumber this Award.  If you attempt to do any of these things, this Award
will immediately become invalid.  You may, however, dispose of this Award in
your will or it may be transferred by the laws of descent and
distribution.  Regardless of any marital property settlement agreement, the
Company is not obligated to recognize your spouse’s interest in your Award in
any other way.

5.

Leaves of Absence

For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave of absence provide for Service crediting, or when Service
crediting is required by applicable law.  Your Service terminates in any event
when the approved leave of absence ends unless you immediately return to active
work.

The Company determines which leaves of absence count for this purpose (along
with determining the effect of a leave of absence on vesting of the Award), and
when your Service terminates for all purposes under the Plan.

 

--------------------------------------------------------------------------------

 

  6.

Stockholder Rights

As a holder of Stock Units, you shall have no rights other than those of a
general creditor of the Company.  Subject to the terms of this Agreement, a
holder of outstanding Stock Units has none of the rights and privileges of a
stockholder of the Company.  Without limiting the generality of the foregoing, a
holder of outstanding Stock Units has no right to vote or to receive dividends
(if any) on the shares represented by such Stock Units.  Subject to the terms
and conditions of this Agreement, Stock Units create no fiduciary duty of the
Company to you and only represent an unfunded and unsecured contractual
obligation of the Company.  The Stock Units shall not be treated as property or
as a trust fund of any kind.

You, or your estate, shall have no rights as a stockholder of the Company with
regard to the Award until you have been issued the applicable Shares by the
Company and have satisfied all other conditions specified in the Plan.  No
adjustment shall be made for cash or stock dividends or other rights for which
the record date is prior to the date when such applicable Shares are issued,
except as provided in the Plan.

7.

Taxes and Withholding

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

The delivery to you of any Shares underlying Vested Stock Units will not be
permitted unless and until you have satisfied any withholding or other taxes
that may be due.  Any such tax withholding obligations may be settled in the
Company’s discretion by the Company withholding and retaining a portion of the
Shares from the Shares that would otherwise be deliverable to you under the
vesting Stock Units as provided in the next two sentences.  Such withheld Shares
will be applied to pay the withholding obligation by using the aggregate fair
market value of the withheld Shares as of the date of settlement.  You will be
delivered the net amount of vested Shares after the Share withholding has been
effected and you will not receive the withheld Shares.  The Company will not
deliver any fractional number of Shares.

8.

Code Section 409A

This Award will be administered and interpreted to comply with Code Section
409A.  The provisions of the Plan concerning Code Section 409A will apply to
this Award to the extent needed.

9.

Restrictions on Resale

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the sale or disposition of Shares.  

The Company shall have the right to designate one or more periods of time, each
of which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a Sale Prohibition, if the Company
determines (in its sole discretion) that such limitation(s) is/are needed in
connection with a public offering of Shares or to comply with an underwriter’s
request or trading policy, or could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities.  The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing.  

If the sale of Shares acquired under this Award is not registered under the
Securities Act, but an exemption is available which requires an investment
representation or other representation and warranty, you shall represent and
agree that the Shares being acquired are being acquired for investment, and not
with a view to the sale or distribution thereof, and shall make such other
representations and warranties as are deemed necessary or appropriate by the
Company and its counsel.

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

 

--------------------------------------------------------------------------------

 

10.

Clawback Policy

You expressly acknowledge and agree to be bound by Section 15(e) of the Plan,
which contains provisions addressing the Company’s policy on recoupment of
equity or other compensation.

11.

No Retention Rights

Your Award or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity.  The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

12.

Extraordinary Compensation

This Award and the Shares subject to the Award are not intended to constitute or
replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

13.

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the total number of Stock Units covered by this Award, the then
number of outstanding Stock Units, and the number of Stock Units potentially to
be granted shall each be adjusted (and rounded down to the nearest whole number)
pursuant to the Plan. Your Stock Units shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.

14.

Legends

All certificates or book entries representing the Common Stock issued under this
Award may, where applicable, have endorsed thereon the following notations or
legends and any other notation or legend the Company determines appropriate:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST.  A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT OR QUALIFICATION UNDER APPLICABLE STATE LAWS OR AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION OR QUALIFICATION IS NOT REQUIRED.”

15.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware without reference to the conflicts of law provisions thereof.

16.

Regulatory Compliance

The issuance of Common Stock pursuant to this Agreement shall be subject to full
compliance with all applicable requirements of law and the requirements of any
stock exchange or interdealer quotation system upon which the Common Stock may
be listed or traded.

 

 

--------------------------------------------------------------------------------

 

17.

Binding Effect; No Third Party Beneficiaries

This Agreement shall be binding upon and inure to the benefit of the Company and
you and any respective heirs, representatives, successors and permitted
assigns.  This Agreement shall not confer any rights or remedies upon any person
other than the Company and you and any respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the settlement or termination of the Award.

 

18.

Notice

Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices.  All notices shall be deemed effective upon personal delivery or upon
deposit in the postal mail, postage prepaid and properly addressed to the
Company.  Any notice to be given or delivered to you relating to this Agreement
may be delivered by electronic form including without limitation by email
(including prospectuses required by the SEC) as well as all other documents that
the Company is required to deliver to its security holders (including annual
reports and proxy statements).  The Company may also deliver these documents by
posting them on a web site maintained by the Company or by a third party under
contract with the Company.

 

19.

Voluntary Participant

 

You acknowledge that you are voluntarily participating in the Plan.

20.

No Rights to Future Awards

Your rights, if any, in respect of or in connection with this Award or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award.  By accepting this Award, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of other Awards even if Awards have
been granted repeatedly in the past.  All decisions with respect to future
Awards, if any, will be at the sole discretion of the Committee.

21.

Future Value

The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  If the underlying Shares do not maintain or increase their
value after the Date of Award, the Award could have little or no value.  If you
obtain Shares under this Award, the value of the Shares acquired upon settlement
may subsequently increase or decrease in value, and could decrease to a value
less than the taxes payable upon settlement.

22.

No Advice Regarding Award

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

23.

No Right to Damages

You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires.  The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or a Parent or a Subsidiary or an
Affiliate to you.

 

--------------------------------------------------------------------------------

 

24.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan.  You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, gender,
social security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and administering the Plan
(“Data”).  You understand that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere and that the
recipient country may have different data privacy laws and protections than your
country.  You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired under
the Plan.

25.

Other Information

You agree to receive stockholder information, including copies of any annual
report, proxy statement and periodic report, from the Company’s website, if the
Company wishes to provide such information through its website.  You acknowledge
that copies of the Plan, Plan prospectus, Plan information and stockholder
information are also available upon written or telephonic request to the Plan’s
administrator.

26.

Further Assistance

You agree to provide assistance reasonably requested by the Company in
connection with actions taken by you while providing services to the Company,
including but not limited to assistance in connection with any lawsuits or other
claims against the Company arising from events during the period in which you
rendered service to the Company.

27.

Legal Compliance

The Company (or any Parent or any Subsidiaries or Affiliates) is not responsible
for your legal compliance requirements relating to this Award, including, but
not limited to, tax reporting.

28.

Additional Conditions

If the Company shall determine, in its sole discretion, that the consent or
approval of any governmental authority is necessary or desirable as a condition
to the payment of benefits to you pursuant to the Plan, such payment shall not
occur until such registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.

29.

Enforcement

The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be
entitled.  You agree and acknowledge that money damages may not be an adequate
remedy for breach of the provisions of this Agreement and that the Company may
in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.  

 

--------------------------------------------------------------------------------

 

30.

Nondisclosure of Confidential Information

You acknowledge that the businesses of the Company is highly competitive and
that the Company’s strategies, methods, books, records, and documents, technical
information concerning their products, equipment, services, and processes,
procurement procedures and pricing techniques, the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which the Company uses in their business to obtain a competitive
advantage over competitors.  You further acknowledge that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive position.  You acknowledge that by reason of your duties to and
association with the Company, you have had and will have access to and have and
will become informed of confidential business information which is a competitive
asset of the Company.  You hereby agree that you will not, at any time during or
after employment, make any unauthorized disclosure of any confidential business
information or trade secrets of the Company, or make any use thereof, except in
the carrying out of services responsibilities.  You shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft.  Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which your legal rights and obligations
as a service provider or under this Agreement are at issue; provided, however,
that you shall, to the extent practicable and lawful in any such events, give
prior notice to the Company of your intent to disclose any such confidential
business information in such context so as to allow the Company an opportunity
(which you will not oppose) to obtain such protective orders or similar relief
with respect thereto as may be deemed appropriate. Any information not
specifically related to the Company would not be considered confidential to the
Company.   In the event of any conflict in terms between this Section 30 and the
terms of any Company confidentiality or proprietary information agreement you
have executed, the terms of such other confidentiality or proprietary
information agreement shall prevail and govern.

 

 

 